[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION
This cause is an accelerated appeal from a decision of the Clermont County Court of Common Pleas, Domestic Relations Division, granting a civil protection order against respondent-appellant, Jerry W. Evans.1
Appellant's assignment of error is overruled for the reason that the trial court did not abuse its discretion by granting the civil protection order.  Absent an abuse of discretion, an appellate court will not reverse a trial court's decision to grant a civil protection order.Deacon v. Landers (1990), 68 Ohio App.3d 26, 31; Couch v. Harrison (Feb. 12, 2001), Clermont App. No. CA2000-08-063, unreported.  Although appellant challenges on appeal the credibility of petitioner-appellee, Tamara Ann Evans, it is a fundamental precept of Ohio jurisprudence that it is the role of the trier of fact to judge the credibility of witnesses and determine the weight to be given the evidence.  See, e.g., State v.DeHass (1967), 10 Ohio St.2d 230, paragraph one of the syllabus.  The decision of the trial court is supported by competent, credible evidence and, therefore, is not an abuse of discretion. See Middendorf v.Middendorf (1998), 82 Ohio St.3d 397, 401.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  _________________________________ William W. Young, Presiding Judge
Anthony Valen, Judge and Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.